Title: From George Washington to Major Henry Lee, Jr., 11 June 1780
From: Washington, George
To: Lee, Henry Jr.



Dr Sir
Hd Quarters near Springfield June 11th 1780

I have rec’d your favor of this date—& The spirit which has been exhibited by your co[r]ps on the present occasion, gives me pleasure, & be assured meets with my thanks & approbation. As your rapid progress must have fatigued the Cavalry in some degree, I wish you for the present to take Post somewhere in our rear—perhaps chatham or its vicinity, is as well calculated to afford you forage as any other place—You will however when you have fixed on the spot be pleased by a line to point it out to me. I am &ca

G.W.


P.s. I shall be glad to see you at my Qrs tomorrow morng.

